                    Case 3:20-mj-02194-MAT Document 1 Filed 04/09/20 Page 1 of 2


A091 (Rev. 08/09) CriminalComplaint


                                      UNITED STA                        DISTificT           COT220
                                                                      for tue                                               9    33
                                                        Western District of Texas

                  United States of America                               )
                                                                                                                                   I

               Cirilo Alexander MARTINEZ                                )       Case No.



                         Defendant(s)                                        EF              OIt2 I                             4-MAI
                                                        CRIMINAL COMPLAINT

         I, the complainant in this case, state that       the following is true to the best of my knowledge and belief.
On or about the date(s) of                      April 8, 2020                   in the county of              El   Paso         in the
     Western          District of               Texas             ,   the defendant(s) violated:

            Code Section                                                     Offense Description
Title 21 U.S.C. § 952                            Defendant unlawfully imported into the United States from Mexico a
                                                 controlled substance, Heroin I .08 kgs (2.4 Ibs) gross weight.




         This criminal complaint is based on these facts:
         SEE ATTACHED AFFIDAVIT




             Continued on the attached sheet.




                                                                                             Vicente Ortega, Special Agent
                                                                                                   Printed name and title

Sworn to before me and signed in my presence.


Date:             04/09/2020                                                           /(J&          Judge   sgnature
City and state:                         El   Paso, Texas                                 Miguel A. Torres US Magistrate Judge
                                                                                                   Printed name and title
           Case 3:20-mj-02194-MAT Document 1 Filed 04/09/20 Page 2 of 2



                                         AFFIDAVIT

       On April 8, 2020, Cirilo Alexander MARTINEZ applied for entry into the United States
(US) at the Ysleta Port of Entry (POE) in El Paso, Texas. MARTINEZ was the driver and sole
occupant of a green 2006 Jeep Commander bearing TX license plates MTT4237.

        US Customs and Border Protection Officer (CBPO) V. Aranda was conducting vehicle
primary inspections duties at the POE and met with MARTINEZ. CBPO Aranda asked
MARTINEZ what his citizenship was, to which MARTINEZ replied he was a US citizen. CBPO
Aranda observed that MARTINEZ stated the vehicle is mine, even though CBPO Aranda had
not asked him MARTINEZ. CBPO Aranda took a negative declaration from MARTINEZ.
CBPO Aranda also observed that when she asked MARTINEZ how much money he was
bringing, MARTINEZ grabbed his wallet, opened it, and stated this is how much money I'm
brining. CBPO Aranda asked CBP Canine Enforcement Officer (CEO) J. Ponce to assist her
inspecting the vehicle. CEO Ponce observed that CBP canine Cay-A alerted to the undercarriage
of the vehicle.
      CBPO D. Oropeza also assisted during the inspection. CBPO Oropeza observed that
MARTINEZ was giving short quick answers while he was obtaining a declaration. CBPO
Oropeza obtained a negative declaration from MARTINEZ.

        During an inspection of the vehicle, CBPO G. Herrera and Supervisory CBPO J. Downey
noticed what appeared to be an aftermarket compartment built into the undercarriage of the
vehicle, which was above the spare tire area. CBPOs discovered a trap door under the rear seat of
the vehicle. CBPOs found one (1) wrapped bundle, inside the trapdoor. The bundle contained a
black sticky substance, which field-tested positive for the properties of heroin using a 922 test
kit. The approximately total weight of the bundle was 1.08 kilograms (2.4 lbs.).

       Homeland Security Investigations (HSI) Special Agents (SA) Vicente Ortega and
Rogelio Quinonez were called to investigate. SA Ortega advised MARTINEZ of his Miranda
warnings in the Spanish language with SA Quinonez as a witness. MARTINEZ waived his rights
and agreed to make a statement without an attorney present. The interview was recorded with an
audio and visual recording device as per HSI policy.

      MARTINEZ confessed he had agreed to transport narcotics from Ciudad Juarez,
Chihuahua to El Paso, Texas in exchange for money.
